76 So. 3d 51 (2011)
In re Michael J. HAND.
Nos. 2011-OB-1832, 2011-OB-2555.
Supreme Court of Louisiana.
December 2, 2011.

ORDER
Considering the request of respondent, Michael J. Hand, Louisiana Bar Roll number 16958, to withdraw his Petition for Transfer to Disability Inactive Status, and to instead permanently resign from the practice of law in lieu of discipline, and the concurrence thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the petition filed by respondent in 11-OB-1832 seeking a transfer to disability inactive status be and hereby is withdrawn.
IT IS FURTHER ORDERED that the request filed by respondent in 11-OB-2555 for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Michael J. Hand shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Jeffrey P. Victory
    Justice, Supreme Court of Louisiana
*52